DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−15 are allowed.
The following is an examiner’s statement of reasons for allowance: US Pat. No. 5,842,668 to Spencer is considered the nearest prior art. With fittings 47 and 56 as the holders, elements 18, 32, and 62 comprising the frame, and tie rod 54 for the holding strut, Spencer fails to teach that at least one of the holding frame, the holding strut, the first holder and the second holder is designed to variably set a length of the first side and/or of the second side in order to adjust the position of the holding frame. It is noted that one of ordinary skill in the art would be aware that “tie rods” may occasionally have threaded ends, found particularly on tie rods used to mount aircraft engines, however the teachings of Spencer indicate a tie rod in which the length is not variable, and furthermore it would not have been obvious to one of ordinary skill in the art to make it variable, since the presumption is that Spencer works adequately as disclosed, and there being no clear benefit to modifying Spencer except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/15/2021